Citation Nr: 1335283	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-50 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling (excluding periods of hospitalization when a 100 percent evaluation was assigned from April 25, 2007, to July 1, 2007, and from July 23, 2009, to October 1, 2009.)


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to January 1970.  He was awarded the Combat Infantryman's Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  By that rating action, the RO continued a 50 percent disability rating assigned to the service-connected PTSD. 

When this case was previously before the Board in May 2011, it was remanded for additional evidentiary development.  During the pendency of that development, the Veteran's claims file was transferred to the RO in Roanoke, Virginia based upon the Veteran's relocation.  The appeal has since been returned to the Board for further appellate action.  

It is noted that since the Veteran filed the current claim temporary 100 percent evaluations have been assigned as reflected in the issue on appeal as shown on the title page.  Because the possibility exists for the assignment of a higher evaluation for portions of the appeal period outside of the temporary 100 percent evaluation periods, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has not asserted any disagreement with these temporary total ratings assigned; therefore, the Board will not address this temporary evaluation periods in the decision that follows.

The Board notes that, by an October 2009 rating decision, the RO denied the Veteran's claim of entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU).  In January 2010, the RO received the Veteran's Notice of Disagreement with respect to this issue.  In February 2010, the RO issued a SOC that addressed the above-cited issue, but the Veteran did not submit a Substantive Appeal.  Thus, the issue of entitlement to TDIU is not in appellate status and will not be addressed by the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal after a SOC is issued by VA].  Thus, the only issue that is properly before the Board for appellate review is the one listed on the title page.

Finally, the Board notes that there is an electronic "Virtual VA" claims file in addition to the paper claims file; review of the electronic file was completed in order to ensure thorough review of the evidence of record.


FINDING OF FACT

Excluding the periods when the Veteran was in receipt of a temporary 100 percent disability rating, the occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity than deficiencies in most areas throughout the period of this claim.


CONCLUSION OF LAW

Excluding the periods when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a disability rating in excess of 50 percent for PTSD.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the Court has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects the originating agency provided the Veteran with all notice required by the VCAA by a letter mailed in October 2006, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the record reflects that service treatment records (STRs) and pertinent post-service medical records have been obtained and that the Veteran has been afforded appropriate VA examinations as described in greater detail below.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

PTSD is rated under the following criteria.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Service connection for PTSD was granted in a January 2007 rating decision that assigned a 50 percent schedular rating, effective October 4, 2006.  

In response to his claim for service connection for PTSD, the Veteran was afforded a VA examination in December 2006 in which he reported isolation, hiding from responsibilities, and loss of interest.  He also reported being divorced and having no relationship with his children.  Mental status examination showed no evidence of impairment in thought processes or communication; he was oriented; had no delusions or hallucinations; he was clean with well-pressed clothing; had no suicidal or homicidal ideation except when drinking; no obsessive or ritualistic behavior; rate and flow of speech was normal; there were no panic attacks.  The VA examiner assigned a Global Assessment of Functioning (GAF) score of 60.

As noted above, the Veteran was granted a temporary 100 percent rating from April 25, 2007, to July 1, 2007, as the Veteran was admitted on April 25, 2007, to the VA medical center (VAMC) PTSD rehabilitation program.  The Board notes that VA treatment records also show that the Veteran participated in individual therapy, to include cognitive processing therapy.  The Veteran's vocational rehabilitation records are also associated with the claims files.

The Veteran was afforded a VA examination in June 2008 in which he reported recurrent and intrusive distressing thoughts, avoidance, markedly diminished interest in significant activities, detachment, restricted range of affect, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, low self-esteem, and problems with developing meaningful relationships.  The Veteran reported getting along well with his coworkers and his supervisor in a previous job but that his difficulties with alcohol dependence caused him to lose his job.  The Veteran stated that he had some contact with his children and sister over the telephone and had two close friends.  On mental status examination, the Veteran evidenced no impairment in his thought processes or communication ability; no delusions, hallucinations, or inappropriate behavior; did not have suicidal or homicidal thoughts, plans, or intent; he evidenced an ability to maintain minimal personal hygiene and to perform basic activities of daily living; he was oriented as to person, place, and time; showed mild impairment in long-term memory; he did not engage in obsessive or ritualistic behavior; his rate and flow of speech were appropriate; he did not have panic attacks; he did not have impairment in impulse control.  The examiner assigned a GAF of 61.  The examiner stated that the Veteran currently demonstrated mild to moderate impairment in social and occupational functioning as a result of his PTSD.

As noted above, the Veteran was granted a temporary 100 percent rating from July 23, 2009, to October 1, 2009, as he was admitted on July 23, 2009, for treatment in a Living Skills for Success program.  

The Veteran's former spouse submitted a statement in August 2009 attesting that he was quiet and withdrawn when he returned from service, was moody and did not laugh or smile, lacked motivation, and had anger.

The Veteran was afforded a VA examination in September 2009 in which he reported intrusive thoughts, flashbacks twice per week, interrupted sleep with nightmares and anxiety symptoms, low self-esteem, avoidance and numbing, and increased arousal.  He reported socially communicating with his ex-wife and associating more with his children.  Mental status examination showed normal speech, affect was full and mood congruent, thought production was coherent and directed for the most part, attention and concentration were good, and insight and judgment seemed intact.  The Veteran denied suicidal or self-harm thoughts and denied homicidal ideation.  He reported a history of auditory hallucinations but had not experienced them since being free from alcohol.  The examiner assigned a GAF score of 61.

The record also contains VAMC records showing a December 2009 mental status examination were the Veteran was well groomed, fully alert and oriented, behavior was appropriate, mood was euthymic and affect was mildly constricted, there were no suicidal or homicidal ideations, speech was normal, thoughts were organized and goal-directed, there were no delusions or hallucinations, insight and judgment were adequate, and memory was intact.

The Veteran was afforded a VA-contracted examination in December 2011 in which his PTSD was noted as manifesting irritability, difficulty concentrating, social isolation, difficulty falling and remaining asleep, occasional outbursts of anger, avoidance, nightmares, restricted range of affect, and flashbacks.  The Veteran reported that he was currently living with his ex-wife and father-in-law.  The examiner assigned a GAF score of 64.

On review of the evidence above, the Board finds that the occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity (as required for the assigned 50 percent rating) than deficiencies in most areas (as required for a 70 percent rating). 

In determining that the Veteran's PTSD warrants the aforementioned disability rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A score of 51-60 is appropriate where there are, "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In this case the GAF scores assigned for PTSD are consistent with the Veteran's moderate symptoms as detailed by the various examiners and treating providers.  However, the GAF scores do not correlate to any specific rating.  The Board has found the examination findings and the actual assessments of the Veteran's occupational and social functioning to be more probative than the GAF scores.

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The evidence of record shows that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, which is squarely within the criteria for the 50 percent rating.  A schedular rating of 70 percent rating is awarded for deficiencies in most areas, but the evidence does not show the Veteran's PTSD impairment more nearly approximates such impairment. 

To this point, specific symptoms associated with the 70 percent rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Review of the evidence of record shows that the Veteran's PTSD caused some difficulty in adapting to stressful circumstances, outbursts of anger, and some difficulty in maintaining effective relationships (although he is currently living with his ex-wife) but the other symptoms were absent.  

In reaching that conclusion, the Board notes that the Veteran's symptoms include reports of isolation, avoidance, detachment, occasional outburst of anger, and problems with developing meaningful relationships.  The Board finds that these symptoms, which have persisted throughout the entire appeal period, are on par with those contemplated by the 50 percent rating, namely, occupational and social impairment with reduced reliability and productivity. 

However, a rating greater than 50 percent is not appropriate for any period of time on appeal because the Veteran does not have occupational and social impairment with deficiencies in most areas.  Although the Veteran clearly has a PTSD disability, he does not have suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  While the Veteran once reported suicidal ideation as associated with drinking, the vast majority of the treatment records include denial of suicidal ideation or intent.  As such, his symptoms appear to more closely approximate those for a 50 percent rating.  In addition, the Veteran has demonstrated some outbursts of anger; however, these have not been reported to include periods of violence.    

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychiatric symptoms do not cause occupational and social impairment with deficiencies in most areas as contemplated for a 70 percent rating.

With respect to the Veteran's occupational impairment, the Board acknowledges that his psychiatric symptoms result in some level of impairment.  However, the Veteran reported getting along well with his coworkers and his supervisor in a previous job but that his difficulties with alcohol dependence caused him to lose his job.  Moreover, the Board notes that the 50 percent rating assigned is recognition of reduced reliability and productivity.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Similarly, the Veteran clearly does not have social impairment with deficiencies in most areas.  While he does have significant social isolation, he has retained relationships with his wife and family.  Although he and his wife were separated during part of the appellate time period, and at one time did not have a relationship with his children, this does not appear to have been a permanent situation as he is living with his former wife and is talking to his children.  While there certainly are difficulties in these arrangements, they do not constitute social impairment with deficiencies in most areas.

Thus, the Veteran does not have occupational and social impairment, with deficiencies in most areas, sufficient to warrant a 70 percent schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating.  While the Veteran may have some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 50 percent rating.  

By the same token, and for the reasons set forth above, the Veteran's PTSD is clearly not productive of total occupational and social impairment so as to warrant a 100 percent disability rating.  

Thus, the Board finds the criteria for a rating in excess of 50 percent are not met or approximated. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must also consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran and his former spouse in the form of correspondence to VA in which it has generally been asserted that the Veteran is entitled to higher disability ratings for his PTSD due to his reported symptoms.  

Although the Veteran is competent to report his own overall symptomology and the former spouse is competent to report her lay observations, and in affording those statements full credibility, they do not show that his impairment more closely approximates the schedular criteria for the next higher evaluation.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  The Board notes that the Veteran was compensated with temporary total ratings to compensate for his periods of hospitalization, but medical records do not reflect symptoms that are not contemplated by the schedular criteria.  That is, while these episodes clearly involved psychiatric problems, the near contemporaneous treatment records from both before and after the hospitalizations demonstrate that the severity of these problems did not represent a permanent increase of symptoms.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

In reaching its decision, the Board has considered the benefit-of-the-doubt rule; but has determined that it does not apply in this case because the preponderance of the evidence is against claim.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


